          Case 2:19-cv-02477-JHS Document 3 Filed 06/19/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
       Plaintiff,                                )   Civil Case No. 2:19-cv-02477-JHS
                                                 )
v.                                               )
                                                 )
JOHN DOE subscriber assigned IP address          )
173.75.253.181,                                  )
                                                 )
       Defendant.                                )
                                                 )

                    MOTION FOR LEAVE TO SERVE A THIRD PARTY
                    SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

       Pursuant to Fed. R. Civ. P. 26(d)(1), and upon the attached: (1) Memorandum of Law in

support of this motion; (2) Declaration of Greg Lansky in support of this motion; (3) Declaration

of Tobias Fieser in support of this motion; (4) Declaration of John S. Pasquale in support of this

motion; and (5) Declaration of Susan B. Stalzer, Strike 3 Holdings, LLC (“Plaintiff”),

respectfully moves for entry of an order granting it leave to serve a third party subpoena on

Verizon Fios, prior to a Rule 26(f) conference (the “Motion”). A proposed order is attached for

the Court’s convenience.

       Dated: 06/19/2019
                                                     Respectfully submitted,

                                                     By: /s/ John C. Atkin
                                                         John C. Atkin, Esq. (326957)
                                                         JAtkin@atkinfirm.com
                                                         55 Madison Avenue, Ste. 400
                                                         Morristown, NJ 07960
                                                         Tel.: (973) 285-3239
                                                         Fax: (833) 693-1201
                                                         Attorneys for Plaintiff




                                                1
          Case 2:19-cv-02477-JHS Document 3 Filed 06/19/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.1.2(8)(b), I certify that on the date set forth below, I

caused a copy of the (1) Memorandum of Law in support of this motion; (2) Declaration of Greg

Lansky in support of this motion; (3) Declaration of Tobias Fieser in support of this motion; (4)

Declaration of John S. Pasquale in support of this motion; and (5) Declaration of Susan B.

Stalzer to be filed electronically and that they are available for viewing and downloading from

the ECF system.

Dated: June 19, 2019                                /s/ John C. Atkin, Esq.
                                                    John C. Atkin, Esq.




                                               2
